NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE LINK__A_MEDIA DEVICES CORP.,
Petitioner. y
Misce1laneous Docket No. 990
On Petiti0n for Writ of Mandamus to the United ~
States District C0urt for the District of De1aware in case
n0. 10-CV~O869, Judge Sue L. Robinson.
ON PETITION
jj 7 a
ORDER
Link_A_Media Devices Corp (LAMD) moves without
opposition to substitute Dara1yn J. Durie as principal
counsel and withdraw Deanne E. Maynard, Haro1d J.
McE1hinny, 1\/lark W. Danis, Brian R. Matsui, and Adam
A. Eltoukhy, as counsel
According1y,
IT ls ORDERED THAT:
The motion is granted

IN RE LINK_A_MEDIA 2
F0R THE C0URT
DEC 1 5 2911 131 Jan H0rba1;,;
CC'
Date J an Horba1y
C1e1'k
Fl
\\.s. c0uirr 0ll?EPr>EArs ron
ms FsoERAL concur
Dara1yn J. Durie, Esq.
Indrani1Mukerji, Esq.  1 6 
Deanne E. Maynard, Esq.
1\/lark \v. name Esq. Wc"H*LY
Adz-1111 A. E1toukhy, Esq.
Brian R. Matsui, Esq.
Har0Id J. McElhinny, Esq.
C1erk, United States District C0urt for the District of
De1aware
S